Citation Nr: 1146844	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD), to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied the claim for a TDIU.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In June 2011, the Veteran's attorney submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

In July 2011, the Board remanded the appeal to the RO so that the Veteran could be scheduled for a Board hearing at the RO, as requested in his April 2010 substantive appeal.  However, in correspondence received in September 2011, the Veteran's attorney indicated that the Veteran wished to cancel his hearing request.  

For the reasons expressed below, the matter on appeal (expanded to include extra-schedular consideration, as explained below) is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim for a TDIU is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

However, in exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The Veteran contends that he is unable to work due to his PTSD.  In this case, the Veteran has been granted service connection for PTSD (rated as 30 percent disabling from September 27, 2004 to February 16, 2006; as 50 percent disabling from February 17, 2006 to February 4, 2009; and as 70 percent disabling thereafter) and for residuals of a shell fragment wound to the skin of the left knee (rated as 0 percent disabling from July 8, 1980).

As of February 5, 2009, the Veteran has a disability (PTSD) rated 60 percent or more, the minimum percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU.  However, pertinent to the current claim for a TDIU, the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), for the period prior to February 5, 2009, is for consideration. 

The Board notes that the Veteran has not been employed at any point pertinent to the current claim for a TDIU.  He last worked in February 2006 as a textile engineer.  Thus, the question is whether the Veteran's service-connected PTSD renders him unemployable.

In this regard, the Board finds that further development is warranted.  The medical evidence of record indicates that employment would be extremely difficult in the Veteran's current condition, however, the evidence does not resolve the question of whether the Veteran's service-connected PTSD, alone, renders him unemployable.  The report of a February 2009 VA examination reflects that the Veteran's PTSD resulted in "work and social functioning deficiencies in most areas."  In an April 2010 letter, a VA psychologist stated that even if the Veteran had not lost his job, he likely could not have continued working.  In a May 2011 private psychology report, Dr. Center concluded the Veteran was unable to work due to his PTSD.  However, she also indicated that the Veteran's age, education, skills, and nonservice-connected hearing loss contribute to preventing employment, stating that PTSD was the "primary" reason for the Veteran's total disability.

While the Veteran has provided statements and submitted evidence regarding his unemployability, the record still does not include a medical opinion-clearly based on full consideration of the Veteran's documented history and supported by fully-stated rationale-as to whether the Veteran's service-connected PTSD-without regard to his age and/or nonservice-connected disabilities-render(s) him unable to obtain or retain substantially gainful employment.  On this record, such an opinion is needed to resolve the matter of the Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Hence, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding, pertinent medical records.  

The record reflects that the Veteran has been receiving treatment from the Augusta, Georgia VA Medical Center (VAMC), the Aiken, South Carolina Community Based Outpatient Clinic (CBOC) and the Columbia, South Carolina Vet Center.  The claims file contains medical records from the Augusta VAMC dated through April 24, 2010, from the Aiken CBOC dated through August 26, 2010 and from the Columbia Vet Center dated through June 4, 2008; however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Augusta VAMC, the Aiken CBOC and the Columbia Vet Center any outstanding, pertinent records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include referral of the claim to VA's Director of Compensation and Pension, if appropriate) prior to adjudicating the claim for a TDIU.  

In adjudicating the claim, the RO specifically consider and discuss the provisions of 38 C.F.R. § 4.16(b), as appropriate-specifically, whether the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are met at any time prior to February 5, 2009.  The RO's adjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in June 2011 notwithstanding the waiver of initial RO consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1. The RO should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Augusta VAMC (dated since April 24, 2010), from the Aiken CBOC (dated since August 26, 2010), and from the Columbia Vet Center (dated since June 4, 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.  In particular, the examiner should describe the functional effects of the Veteran's service-connected PTSD on the Veteran's ability to perform the mental and physical acts required for substantially-gainful employment.  

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should consider and discuss the pertinent medical and other evidence of record.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the claim to VA's Director of Compensation and Pension, if appropriate), the RO should readjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of the provisions of 38 C.F.R. § 4.16(b)-for the pertinent period prior to February 5, 2009-as appropriate). 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



